Cordy, J.
(concurring in part and dissenting in part). I fully agree with the court that G. L. c. 127, § 133D (c), “constitutes an impermissible delegation to the executive branch of the core judicial function of imposing sentences, and therefore violates the mandate of art. 30 of the Massachusetts Declaration of Rights.” Ante at 308. I disagree, however, with the court’s conclusion that the mandatory sanctions of § 133D (c) cannot be severed from the significant monitoring provisions provided for in the remainder of the community parole supervision for life (CPSL) statutory scheme. The court’s decision not to sever § 13 3D (c) fails to consider adequately the importance of those monitoring provisions, deprives the Legislature of the opportunity to remedy the constitutional defect as to the many CPSL sentences previously imposed, and will result in an unnecessary burden on our judicial system in what likely will be a largely futile effort to resentence hundreds of sex offenders. Consequently, I would affirm the CPSL sentence as modified by striking the mandatory sanctions of § 13 3D (c).
There is a general legislative and judicial preference in favor of severability. See Peterson v. Commissioner of Revenue, 444 Mass. 128, 138 (2005), quoting G. L. c. 4, § 6, Eleventh. When part of a statute is held unconstitutional, “as far as possible, [we] will hold the remainder to be constitutional and valid.” Peterson, supra at 137, quoting Boston Gas Co. v. Department of Pub. Utils., 387 Mass. 531, 540 (1982). The unconstitutional portion is severable and the remainder will be upheld “if the parts are capable of separation and are not so entwined that the Legislature could not have intended that the part otherwise valid should take effect without the invalid part.” Peterson, supra at 137-138, quoting Boston Gas Co., supra.
The primary consideration is legislative intent. The intent here is clear: to ensure postincarceration, long-term monitoring of sex offenders residing in the community. The origins of CPSL lie *313largely in concerns about community safety and sex offender surveillance, based in criminal justice research from the 1990s suggesting that certain sex offenders are less capable of rehabilitation than other offenders, and that lifelong supervision is necessary to protect the community from reoffense.1,2 See Bureau of Justice Statistics, U.S. Department of Justice, Recidivism of Sex Offenders Released from Prison in 1994, at 1 (Nov. 2003); National Institute of Justice, U.S. Department of Justice, Managing Adult Sex Offenders in the Community — A Containment Approach 5, 9 (Jan. 1997). This was the concern that Massachusetts lawmakers and executive officials had in mind in 1999, when the Legislature simultaneously enacted CPSL and sought to improve the sex offender registry system. See St. 1999, c. 74, §§ 1, 2, 9. See also Committee Supports, Questions Cellucci on Sex Offender Bills, State House News Service, Mar. 15, 1999; Senate Votes to Put Sex Offenders on Parole, Boston Globe, Nov. 14, 1997, at B3. CPSL provided for the intensive oversight of sex offenders on release from incarceration and, through G. L. c. 127, § 133D (c), secondarily provided penalties for violating a CPSL condition when the typical parole permit revocation penalty was unavailable. St. 1999, c. 74, §§ 9, 13, 14.3
To be sure, § 133D (c) is the primary punitive sanction for a *314violation of a CPSL sentence. However, as the legislative history and the sentiments at the time of the act’s passage illustrate,4 a CPSL sentence serves an important and central monitoring purpose, facilitating public safety by permitting and requiring intensive supervision of the sex offender population. See, e.g., St. 1999, c. 74, § 1; Committee Supports, Questions Cellucci on Sex Offender Bills, supra. The conditions of such supervision include participation in sex offender treatment; submission to polygraph examinations; restrictions on Internet and computer usage; prohibitions on possessing cameras and restraining devices, and obtaining any caretaking employment or activity; and global positioning system device monitoring, accompanied by specific geographic exclusion areas. See G. L. c. 127, § 133D Va; Massachusetts Parole Board, Special Conditions, 120 PAR 360.01 & Attachment A (November 2006); Massachusetts Parole Board, Intensive Parole for Sex Offenders, Executive Office of Public Safety and Security (2012). Additional conditions may include socialization and travel restrictions, such as mandatory notification of sex offender status to any potential roommates or intimate partners, restrictions on unsupervised socialization with minors, and a daily curfew. Massachusetts Parole Board, Intensive Parole for Sex Offenders, supra.
Absent the sanctions of § 133D (c), a parole officer could continue to serve a meaningful role, albeit with one less carrot *315or stick. CPSL parolees, as all parolees, are subject to constraints and intrusions necessary to ensure oversight and compliance with the conditions of their supervision, including mandatory home visits by parole officers and searches based on reasonable suspicion (rather than probable cause) that a condition of parole (or CPSL) has been violated. See Commonwealth v. LaFrance, 402 Mass. 789, 795-796 (1988). See also Samson v. California, 547 U.S. 843, 854-856 (2006) (suspicionless search of parolees).5 The parole board may also increase the severity of the conditions with which a CPSL parolee must comply, and importantly, a parole officer retains the ability to alert other law enforcement of potential threats or other criminal behavior by a CPSL parolee under his or her vigilant watch. Cf. United States v. Scott, 566 F.3d 242, 244 n.1, 246-248 (1st Cir. 2009) (parole and police officer collaboration in sharing intelligence about parolee’s criminal activity and executing warrant for temporary custody pursuant to G. L. c. 127, § 149A, which led to additional criminal convictions for parolee, was appropriate and constitutional).
Given the important monitoring function of CPSL, I conclude that the Legislature would have intended for the remainder of § 133D to “stand independently” from subsection (c), see Krupp v. Building Comm’r of Newton, 325 Mass. 686, 691 (1950), quoting Commonwealth v. Petranich, 183 Mass. 217, 220 (1903), so that the parole board could continue to monitor CPSL parolees even if it could not penalize them with new sentences for violating the terms of their supervision. Cf. Massachusetts Wholesalers of Malt Beverages, Inc. v. Commonwealth, 414 Mass. 411, 420 (1993) (“Clearly, the Legislature would have intended the amendment to have this less than immediate effect, rather than no effect at all”). Permitting § 133D to stand without the sentencing provision of subsection (c) would leave a sentence to lifelong parole monitoring that is “fully operative as a law” *316for this purpose. See Peterson, 444 Mass. at 138, quoting Immigration & Naturalization Serv. v. Chadha, 462 U.S. 919, 934 (1983). It would preserve the legislative goal of sex offender monitoring while limiting only the ability of the parole board to impose new sentences for violations of CPSL conditions. This monitoring can serve the independent, nonpunitive purposes of protecting the public by tracking the whereabouts of potential reoffenders, and facilitating offender rehabilitation, by providing a watchful eye on daily activities that could trigger reoffense and by ensuring participation in sex offender treatment.
Moreover, if the unconstitutional sentencing provision was severed from the CPSL monitoring provision, nothing would prevent the Legislature from introducing an alternative mechanism for punishing CPSL violations that would comport with the parameters of our Constitution and ensure that persons already subject to CPSL conditions could be incarcerated for future violations of those conditions. Cf. Commonwealth v. Brown, 466 Mass. 676, 683, 688 (2013); Diatchenko v. District Attorney for the Suffolk Dist., 466 Mass. 655, 672-673 (2013); Saab v. Massachusetts CVS Pharmacy, LLC, 452 Mass. 564, 572 (2008). For example, the Legislature could designate a knowing and intentional CPSL violation as a crime and articulate punishments similar to the ones in the current scheme to be imposed by a judge following a conviction. An analogous scheme in New Jersey operates in this way. See N.J. Stat. Ann. § 2C:43-6.4(d) (West 2005) (“A person who violates a condition of a special sentence [of parole supervision for life] without good cause is guilty of a crime .... [A] person sentenced pursuant to this subsection shall be sentenced to a term of imprisonment, unless the court is clearly convinced that the interests of justice so far outweigh the need to deter this conduct and the interest in public safety that a sentence to imprisonment would be a manifest injustice”). Nebraska also has mandatory lifetime community supervision for certain sex offenders and punishes the failure to comply with a supervision condition as a criminal offense, adjudicated by the judiciary rather than the parole board. See Neb. Rev. Stat. Ann. §§ 83-174.03 to 83-174.05 (LexisNexis 2012).
The consequences of the court’s decision today are significant. *317At the end of 2013, there were between 275 and 300 sex offenders with CPSL sentences; this includes offenders who are currently under CPSL supervision and those who are either incarcerated or on probation and would be released into CPSL supervision on completion of those terms. All of these offenders may now file motions to correct an illegal sentence pursuant to Mass. R. Crim. P. 30 (a), as appearing in 435 Mass. 1501 (2001). Reconfiguring such sentences will prove to be complicated, time consuming, and often insufficient in the trial court. See Commonwealth v. Cumming, 466 Mass. 467 (2013).
In view of the difficulties in identifying an equivalent yet constitutionally permissible alternative to CPSL, a likely consequence of this resentencing exercise will be many sex offenders simply serving their original sentences less the CPSL component, meaning that they will face lesser consequences for their actions. The legislative purpose of monitoring these offenders to ensure minimal reoffense will have been defeated.
Because I conclude that the CPSL scheme can be preserved in the absence of G. L. c. 127, § 133D (c), and that declining to sever this subsection goes against our preference for severability, places a significant burden on the judicial system to resentence hundreds of offenders, and unnecessarily limits the Legislature’s ability to properly correct the defect we have identified, I respectfully dissent.

Concems about sex offender recidivism grew nationwide in response to a series of highly publicized heinous sex crimes in the 1990s. See Comment, Challenging Traditional Notions of Managing Sex Offenders: Prognosis is Lifetime Management, 66 UMKC L. Rev. 629, 631 (1998). This spurred the passage of State so-called “Megan’s Laws,” requiring community notification of sex offenders living in the area. See id. at 649-650. See also Scott, Sex Offender Due for Parole, But No Place Will Have Him, N.Y. Times, Sept. 19, 1994.


More recent research suggests that the recidivism rates for sex offenders are no higher than those for other categories of offenders. See Tewksbury, Jennings, & Zgoba, National Institute of Justice, Final Report on Sex Offenders: Recidivism and Collateral Consequences 56 (Sept. 2011); Wright, Sex Offender Post-Incarceration Sanctions: Are There Any Limits?, 34 New Eng. J. on Crim. & Civ. Confinement 17, 27 (2008). However, the purpose of the community parole supervision for life (CPSL) scheme is not challenged here, and it is not our role to substitute our own policy judgment for that of the Legislature.


The same concerns for monitoring sex offenders who posed a high risk of recidivism led to the expansion of community parole supervision for life (CPSL) in 2006 to failure to register convictions. See St. 2006, c. 139, *314§§ 26, 27. This expansion was heralded as a step toward overcoming challenges in monitoring “even the most dangerous sex offenders.” Koutoujian Announces Passage of Tougher Sex Offender Law, State House News Service, Sept. 21, 2006. Imposing CPSL on those who fail to register would enable much greater supervision of certain sex offenders and penalize defiance of registration rules. See Lifetime Parole Sought in Sex Crimes Probation Seen as More Lenient, Boston Globe, Jan. 26, 2004, at Bl.


The statements of numerous legislators reflect these sentiments. See, e.g., State House News Service (Senate Sess.), July 1, 1999 (Senator Robert A. Bernstein stated, “The objective is to . . . keep tabs on them. We will know where and what they are doing and who they are”); House Approves Sex Offender Registry Bill, State House News Service, June 2, 1999 (Representative Paul R. Haley stated that law would serve “the compelling need of the general citizenry to be assured those offenders posing the greatest risk are . . . closely monitored with lifetime parole”); Lifetime Parole for Sex Offenders Advances in Senate, State House News Service, Nov. 12, 1997 (Senator William R. Keating stated, “Sex offenders are never cured of their destructive impulses”).


Parolees also can be taken into temporary custody “[i]f a parole officer has reasonable belief that a parolee has lapsed or is about to lapse into criminal ways; or has associated or is about to associate with criminal company; or that the parolee has violated the conditions of his parole.” 120 Code Mass. Regs. § 303.04 (1997). See G. L. c. 127, § 149A. We need not consider whether persons subject to CPSL but not the unconstitutional sentencing provisions would be subject to such custody.